UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4972


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICENTE BILORA MBENGA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00548-RDB-6)


Submitted:   February 22, 2013            Decided:   March 1, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy   J.  Sullivan,   BRENNAN,  SULLIVAN     &   McKENNA,  LLP,
Greenbelt, Maryland, for Appellant.    Rod J.    Rosenstein, United
States Attorney, Tamera L. Fine, Justin S.       Herring, Assistant
United States Attorneys, Baltimore, Maryland,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Vicente             Bilora    Mbenga      appeals       his     convictions       for

conspiracy            to    commit       bank       fraud,    in      violation    of    18    U.S.C.

§ 1349 (2006), bank fraud, in violation of 18 U.S.C. § 1344

(2006), and aggravated identity theft, in violation of 18 U.S.C.

§ 1028A (2006).                  Mbenga raises three issues on appeal, claiming

(1)    that       the       district      court       erred      in    denying    his    motion       to

suppress certain statements made shortly before his arrest and

items recovered from him shortly after it; (2) that the court

erred in failing to instruct the jury that a conviction for

conspiracy to commit bank fraud under 18 U.S.C. § 1349 requires

proof of an “overt act”; and (3) that the court erred in failing

to instruct the jury on the definition of reasonable doubt.

                 Each           of    Mbenga’s       appellate         assertions       is     without

merit.          We have rejected elsewhere attacks identical to those

that Mbenga levels against the jury instructions in his case,

and       we    see        no    reason       not    to    hew     to    those    determinations

here.          See United States v. Oriakhi, 57 F.3d 1290, 1300 (4th

Cir. 1995) (“It is well settled in this circuit that a district

court should not attempt to define the term ‘reasonable doubt’

in    a    jury       instruction         absent       a     specific     request       for    such   a

definition from the jury.”); United States v. Chinasa, No. 11-

4549,          2012    WL        3009967,       at    *3     (4th       Cir.   July      24,    2012)



                                                      2
(unpublished)       (per     curiam))     (“[18       U.S.C.]    §    1349   does     not

contain any overt act requirement.”).

            As for Mbenga’s arguments touching the denial of his

motion to suppress, they, too, must fail.                   The district court’s

legal    conclusions        underlying    a     suppression      determination        are

reviewed de novo, while its factual findings are reviewed for

clear error.        United States v. Guijon-Ortiz, 660 F.3d 757, 762

(4th Cir. 2011).           Because the district court denied the motion

to suppress, the evidence is construed on appeal in the light

most favorable to the government.                United States v. Perkins, 363

F.3d 317, 320 (4th Cir. 2004).

            Our review of the record convinces us that, to the

extent that the officers’ interaction with Mbenga needed to be

supported by reasonable suspicion, it was.                  See United States v.

Jones,   678    F.3d   293,      299    (4th    Cir.    2012);   United      States    v.

Ortiz, 669 F.3d 439, 444 (4th Cir. 2012) (noting standard); see

also United States v. Weaver, 282 F.3d 302, 310 (4th Cir. 2002)

(refusing      to   adopt    a   brightline      rule    that    an    individual      is

seized when an officer retains his driver’s license in order to

perform a check for outstanding warrants).                        We also conclude

that     Mbenga’s      arrest      was     supported       by        probable     cause,

particularly given that his coconspirator informed the arresting

officers that Mbenga was the source of the fraudulent check that

the      coconspirator            had          been      caught          trying        to

                                           3
cash.       See Illinois v. Gates, 462 U.S. 213, 238 (1983) (defining

probable           cause         as      “a     fair        probability”        of     criminal

conduct); United States v. Abramski,                                    F.3d          , 2013 WL

238922, at *8 (4th Cir. Jan. 23, 2013) (No. 11-4992) (same).

                  Finally, even if we accepted Mbenga’s argument that

his statement should have been excluded from evidence because he

made it while “in custody” for purposes of Miranda v. Arizona,

384 U.S. 436 (1966), our review of the record convinces us that

any erroneous failure to suppress the statement would amount to

no more than harmless error.                             United States v. Hargrove, 625

F.3d       170,     178     (4th        Cir.    2010)        (internal     quotation      marks

omitted); see also United States v. Watson,                                    F.3d      , 2013

WL     14548,       at     *11        (4th    Cir.       Jan.   2,   2013)     (No.    11-4371)

(describing harmless constitutional error). *

                  Accordingly, we affirm the judgment of the district

court.       We deny Mbenga’s pending motion requesting leave to file

a pro se supplemental brief.                         See United States v. Gillis, 773

F.2d       549,    560    (4th        Cir.    1985)       (explaining    that    there   is   no

constitutional right to proceed pro se on appeal).                                We dispense

with oral argument because the facts and legal contentions are


       *
       Given our view of the merits of Mbenga’s suppression
motion, we see no need to take up the Government’s assertions
regarding Mbenga’s failure to file a pretrial motion to
suppress.



                                                     4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     5